Appeal from a judgment of the County Court of Warren County, rendered November 5, 1971, convicting defendant, upon his plea of guilty, of the crime of manslaughter in the first degree (Penal Law, § 125.20). The sole issue on this appeal is whether the defendant’s plea was voluntarily entered. The record herein clearly demonstrates that defendant’s plea, with the advice and consent of his counsel, was intelligently and freely given, voluntarily entered and fully met all applicable tests in that regard (People v La Ruffa, 34 NY2d 242; People ex rel. Woodruff v Mancusi, 41 AD2d 12). The court not only advised the defendant of his rights and the effect of such a plea, but also told the defendant the sentence he would receive if he pleaded guilty. Indeed, the defendant concedes that there is nothing in the record to imply., lack of consent or coercion regarding the plea. Bare allegations by the defendant are insufficient. Judgment affirmed. Sweeney, J. P., Kane, Larkin, Herlihy and Reynolds, JJ., concur.